          Case 2:17-cv-07267-SM Document 97 Filed 05/22/19 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA
------------------------------------------------------x
NANCY SMITH,                                          :
an individual,                                        :
                                                      :
                  Plaintiff,                          : CASE NO: 2:17-cv-7267-SM-JCW
                                                      :
vs.                                                   : JUDGE SUSIE MORGAN
                                                      :
                                                      : MAGISTRATE JOSEPH C. WILKINSON
BOARD OF COMMISSIONERS OF THE :
LOUISIANA STADIUM AND                                 :
EXPOSITION DISTRICT, as the political :
entity which owns the Superdome;                      :
KYLE FRANCE, in his official capacity as :
chief executive of the BOARD OF                       :
COMMISSIONERS OF THE LOUISIANA :
STADUM AND EXPOSITION DISTRICT; :
and SMG                                               :
                                                      :
                  Defendants                          :
------------------------------------------------------x

                  PLAINTIFF’S MOTION TO FIX ATTORNEYS’ FEES,
                    COSTS, AND OTHER LITIGATION EXPENSES

       Plaintiff, Nancy Smith, by and through undersigned counsel, files this Motion to Fix

Attorneys’ Fees, Costs, and Other Litigation Expenses, pursuant to Rec. Doc. 97 and 42 U.S.C. §

12205. For all of the reasons provided in Plaintiff’s memorandum in support (filed concurrently

herewith), Plaintiff respectfully requests that the Court order the Defendants, SMG and Kyle

France, in his official capacity as Chairman of the Board of Commissioners of the Louisiana

Stadium and Exposition District, to pay Plaintiff $141,278.00 in attorneys’ fees and $1,307.75 in

costs and expenses.

                                                    Respectfully Submitted,


                                                    BIZER & DEREUS
                                                    Attorneys for Plaintiff
                                                    Andrew D. Bizer (LA # 30396)
         Case 2:17-cv-07267-SM Document 97 Filed 05/22/19 Page 2 of 2




                                                    andrew@bizerlaw.com
                                                    Garret S. DeReus (LA # 35105)
                                                    gdereus@bizerlaw.com
                                                    3319 St. Claude Ave.
                                                    New Orleans, LA 70117
                                                    T: 504-619-9999; F: 504-948-9996

                                                By: /s/ Andrew D. Bizer
                                                       ANDREW D. BIZER




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing pleading has been delivered to all counsel of record on

May 22, 2018, by EFC filing.



                                                By: /s/ Andrew D. Bizer
                                                       ANDREW D. BIZER
